Remarks
Claim Interpretation
Examiner is persuaded by Applicant arguments (Remarks p. 18) with respect to structure for the “benchmark module” as disclosed in the specification p. 28 second paragraph.  The “benchmark module” is interpreted under 35 USC 112(f) to comprise randomness test suites including The Dieharder batter of tests testing suite.

Examiner’s Amendment
In communication with Applicant Representative on 05/27/22, subsequent to Examiner Initiated Interview dated 05/26/22, Attorney for Applicant, Mr. Ralph W. Selitto, Jr, Registration Number 29,996, gave authorization for the following Examiner’s Amendment.



In the claims:

In claim 1 at line 4, after the phrase “verified waveforms and to”
	Insert –verify and--
In claim 16 at line 9, after the word “said”
	Insert --optical--
In claim 19 at line 12, after the phrase “statistical properties, said”
	Insert --optical--


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance. 
Applicant claims Apparatus for use in directly generating random numbers with certified randomness obeying customized statistical properties.  
The apparatus as in claim 1 comprises a laser source, a photon generator, a separator, a set of detectors and an entanglement measurement module.  The laser source is configured to generate laser pulses in shaped and verified waveforms and to verify and reshape any such generated laser pulses in real time, including through feedback control.
The apparatus as in claim 16 comprises a laser source, a photon generator, a separator, optical circuits, a set of detectors and an entanglement measurement module.  The separator is configured to direct photons into separated optical paths.  Optical circuits in each of the optical paths are configured to modify optical properties of photons according to statistical properties as specified by a user, the optical circuits subject to real-time reconfiguration or feedback control.
The apparatus as in claim 19 comprises a laser source, a photon generator, a separator, optical circuits, a set of detectors and an entanglement measurement module.  The laser source is configured to generate laser pulses in shaped and verified waveforms and to reshape any such generated pulses in real time, including through feedback control. The separator is configured to direct photons into separated optical paths.  Optical circuits in each of the optical paths are configured to modify optical properties of photons according to the statistical properties, the optical circuits subject to real-time reconfiguration or feedback control.
The primary reason for indication of allowable subject matter are the limitations in combination with the remaining limitations wherein as in claim 1 wherein laser pulses generated by the laser source are verified and reshaped in real time.
Further, the primary reason for indication of allowable subject matter are the limitations in combination with the remaining limitations wherein as in claim 16 and claim 19 the optical circuits in each of the optical paths are configured to modify optical properties of photons according the statistical properties, the optical circuits subject to real-time reconfiguration or feedback control.
Xu is the closest prior art found.  Xu discloses the claimed invention according to the claim mapping of the office action dated 12/20/21.  Xu further discloses monitoring entropy in real time via observation of nonlocal quantum interference (abstract).  Xu is, however, silent with respect to laser pulses generated by the laser source are verified and reshaped in real time.  Xu is further silent with respect to the optical circuits in each of the optical paths are configured to modify optical properties of photons according the statistical properties, the optical circuits subject to real-time reconfiguration or feedback control.
M. Florentino et. al., All-fiber-optic quantum random number generator, OSA/CLE, 2006, (hereinafter “Florentino”) discloses a QRNG wherein photon pairs are generated using parametric down conversion in a PPKTP crystal, and then separated in splitters with variable losses in tow out of the four paths prior to detection (Fig 1). Forentino further discloses verification and applying NIST test suite and DIEHARD tests to random bits produced (p. 1 last paragraph 2, fig 1).  Florentino does not, however, explicitly disclose laser pulses generated by the laser source are verified and reshaped in real time.  Further, Florentino does not explicitly disclose optical circuits in each of the optical paths are configured to modify optical properties of photons according the statistical properties, the optical circuits subject to real-time reconfiguration or feedback control.
US 20200257502 A1 Steinle et al., (hereinafter “Steinle”) discloses generation of a random number using an optical parametric oscillator (OPO) (abstract).  Steinle further discloses adjustment of laser pulses by the OPO using a feedback mechanism to adjust the shape of pulses ([0106, 0108-0109], fig 1).  Steinle does not, however, explicitly disclose laser pulses generated by the laser source are verified and reshaped in real time.  Further, Steinle is silent with respect to optical circuits in each of the optical paths are configured to modify optical properties of photons according the statistical properties, the optical circuits subject to real-time reconfiguration or feedback control.
US 20130036145 A1 Pruneri et al., (hereinafter “Pruneri”) discloses a quantum random number generator that includes a laser with high modulation bandwidth by means of an electrical pulse driver (abstract). Pruneri further discloses use of a Mach-Zehnder interferometer and splitting the optical pulse train into two pulse trains wherein one pulse train is delayed ([0007,0011]).  Pruneri is, however, silent with respect to laser pulses generated by the laser source are verified and reshaped in real time.  Further, Pruneri is silent with respect to optical circuits in each of the optical paths are configured to modify optical properties of photons according the statistical properties, the optical circuits subject to real-time reconfiguration or feedback control.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571 270 3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182